Title: To James Madison from St. George Tucker, 11 March 1818
From: Tucker, St. George
To: Madison, James


Dear Sir
Williamsburg March 11th. 1818.
Having at the request of Mr. Joseph Delaplaine prepar’d a Sketch of the Life of the late most excellent General Thomas Nelson, I recieved a Letter from him by the last post, requesting that I would enclose it to you, & that you would forward it to him. I have in consequence of that Letter taken the Liberty to do so; If I have err’d in so doing be so kind as to excuse me. As some small Atonement for the trouble I am about to give you. I have left the Cover unseal’d, and without direction, that you may, if so disposed peruse the Sketch; should you meet with any thing objectionable in it, I would thank you to point it out to me, and return the pamphlet.
I avail myself of this opportunity of offering to yourself & Mrs. Madison the best wishes of Mrs. Tucker and myself, for your health and happiness; and beg leave to add assurances of my most cordial esteem & friendship, as well as my grateful acknowledgements for the proofs I have recieved of yours. I am respectfully, Dear Sir, Yours,
St: G: Tucker
